 Case 19-34054-sgj11 Doc 958 Filed 08/13/20              Entered 08/13/20 23:24:31       Page 1 of 15




The following constitutes the ruling of the court and has the force and effect therein described.




 Signed August 11, 2020
______________________________________________________________________



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     __________________________________________
      In re:                                    )                Chapter 11
                                                )
      HIGHLAND CAPITAL MANAGEMENT, L.P., )                       Case No. 19-34054 (SGJ)
                                                )
                                Debtor.         )
     __________________________________________

           ORDER ON MOTION FOR CLARIFICATION OF RULING [DE # 914] AND
                     THE JOINDERS THERETO [DE ## 915 & 927]

            Before this court is a Motion for Clarification of Ruling [DE # 914], filed August 3,

     2020, by an entity known as CLO Holdco, Ltd. (“Movant”). The Motion for Clarification of

     Ruling has been joined in by the so-called NexPoint Entities [DE # 915] and NexBank [DE #

     927] (the “Joinder Parties”).

     I.     Context for the Motion for Clarification of Ruling

            On July 8, 2020, the Official Committee of Unsecured Creditors (“UCC”) filed a Motion

     to Compel Production [DE # 808], seeking document discovery (specifically, electronically




                                                     1
Case 19-34054-sgj11 Doc 958 Filed 08/13/20               Entered 08/13/20 23:24:31        Page 2 of 15



   stored information, i.e., “ESI”) from nine different employees (custodians of records) of

   Highland Capital Management, L.P. (the “Debtor”). Three of these nine employees are in-house

   lawyers employed by the Debtor. By way of background, back in January of this year, the Debtor

   and the UCC entered into an Agreed Order (to avert appointment of a Trustee) encompassing,

   among other things, a compromise and stipulation whereby the Debtor granted standing to the

   UCC to pursue estate claims and causes of action (“Estate Causes of Action”) and waived

   attorney-client privilege with regard to the UCC as to any documents that might be related to

   these Estate Causes of Action.

          Notably, there is just one Debtor in Chapter 11, although the Debtor has approximately

   2,000 affiliates or related parties within its huge business organization. For ease of reference,

   these 2,000 or so entities will be referred to as “Highland Non-Debtor Entities.” The Movant and

   the Joinder Parties are Highland Non-Debtor Entities. For avoidance of doubt, the court is

   making no finding regarding which Highland Non-Debtor Entities would technically be

   “affiliates,” as defined in the Bankruptcy Code or other law, or not. Suffice it to say that the

   overall organization of Highland Non-Debtor Entities is byzantine, and in many situations there

   are several layers of separation between the Debtor and Highland Non-Debtor Entities. For

   example, it has been represented on past occasions that the Movant is a Cayman Island entity

   with layers of other Cayman Island entities in its ownership structure, but it is managed by the

   Debtor and its assets are part of a charitable “DAF,” the ultimate beneficiaries of which are

   certain Highland Foundations whose President is James Dondero, the founder and former CEO

   of the Debtor.

          It is noteworthy that the Debtor and the Highland Non-Debtor Entities essentially share

   employees, including shared in-house lawyers. These shared employees are employees of the




                                                     2
Case 19-34054-sgj11 Doc 958 Filed 08/13/20             Entered 08/13/20 23:24:31        Page 3 of 15



   Debtor. Under various “shared services agreements,” the Debtor’s inhouse legal department

   provides legal advice to these thousands of Highland Non-Debtor Entities on an as-needed basis.

   The court generally understands that there is not any segregation of employees of the Debtor that

   represent each of these Highland Non-Debtor Entities. Rather, it has been represented to the

   court that the Debtor maintains a centralized pool, and whomever can perform the service for a

   Highland Non-Debtor Entity does so. The Debtor and Highland Non-Debtor Entities also share

   “IT” including shared servers for emails and other documents. Thus, documents of the separate

   Highland Non-Debtor Entities are in some or all cases on the Debtor’s servers, in the Debtor’s

   employees’ files, and generally available to the Debtor’s personnel.

   II.    Objections of Highland Non-Debtor Entities to the UCC’s Motion to Compel
          Production

          Well over one dozen Highland Non-Debtor Entities objected to the UCC Motion to

   Compel (as did the Debtor), arguing that they should each be given a separate and independent

   opportunity to review all documents possibly related to them and to decide what is relevant,

   responsive, and privileged.

          To be clear, these Highland Non-Debtor Entities—some of whom may very well be the

   subject/targets of Estate Causes of Action—argued that some of the documents that might be in

   the in-house lawyers’ possession, custody, or control might be subject to individual privileges of

   the individual Highland Non-Debtor Entities, notwithstanding that such entities essentially chose

   to commingle their data with that of the Debtor, to share in-house counsel with the Debtor, to co-

   office with the Debtor, to share employees with the Debtor, and to generally allow the Debtor to

   provide many of its services. They believe they have a separate ability to review documents in

   the Debtor’s possession before they are produced to the UCC.

   III.   The Court’s Oral Ruling



                                                   3
Case 19-34054-sgj11 Doc 958 Filed 08/13/20              Entered 08/13/20 23:24:31         Page 4 of 15



           The court orally approved a protocol on July 21, 2020 for document production (granting

   in large part the UCC’s Motion to Compel Production). The court overruled most of the

   Highland Non-Debtor Entities’ objections. The protocol that the court orally approved (which

   was mostly negotiated with, and agreed to, by the Debtor) will work substantially like this:

      1.       All ESI from the nine custodians would be delivered to a vendor called Meta-e

               Discovery, a member of the UCC whom the Debtor retained to serve as the host for

               ESI produced by the Debtor.

      2.       The court understood that there is a batch of 800,000 emails that the Debtor had

               already identified (i.e., narrowed down) from the universe of ESI as potentially

               relevant to the subject-area of Estate Causes of Action, using search terms already

               agreed to between the Debtor and the UCC (i.e., agreed to, so as to narrow

               production down to relevant documents). The Debtor and the UCC are endeavoring

               to further narrow down that group of 800,000 emails by agreeing to certain

               additional search terms aimed at ferreting out privileged documents (presumably this

               means privileged communications of either (i) the Debtor, or (ii) the various

               Highland Non-Debtor Entities, whose objections the court overruled, that might have

               nothing to do with Estate Causes of Action). If the Debtor and the UCC cannot agree

               on privilege-ferreting search terms, a third-party neutral will resolve this. The court

               approved a special procedure for three uniquely situated objecting entities—

               Atlas/Rand, MGM, and CCS—such that they get to do their own separate review of

               documents pertaining to them, to potentially withhold anything they believe is

               uniquely privileged or confidential as to any of those three entities (notably, these

               entities do not receive legal advice from the in-house lawyers).




                                                    4
Case 19-34054-sgj11 Doc 958 Filed 08/13/20                 Entered 08/13/20 23:24:31        Page 5 of 15



         3.       The UCC may later present different/broader search terms to the Debtor aimed at

                  searching the ESI further for more documents relevant to the Estate Causes of

                  Action. Assuming the Debtor agrees to those search terms, the same privilege search

                  term protocol process (plus special review rights of Atlas/Rand, MGM, and CCS) set

                  forth in #2 applies. If there is no agreement on the broader search terms aimed at

                  relevant documents, the dispute will be presented to the court.

         4.       A special review process requested by the Debtor was approved by the court with

                  regard to the three in-house lawyers: Scott Ellington, Isaac Leventon, and Tom

                  Surgent. All of their responsive documents that would otherwise be produced, after

                  applying both the relevance-limiting search terms and the privilege-limiting search

                  terms, will be reviewed by the Debtor’s counsel (or contract counsel for the Debtor)

                  before any production of those three individuals’ documents to the UCC can

                  occur. Thus, there is an extra layer of privilege protection for these three lawyers,

                  and there will be rolling production so as not to delay production too much. The

                  Debtor will produce non-privileged files and will create a privilege log for

                  documents withheld on the basis of privilege.

         5.       There were separate agreements regarding designating documents as “confidential”

                  or “highly confidential”—prominent among them was an agreement that all of the

                  parties who objected to the ESI dispute would be parties and have the protections of

                  a Protective Order negotiated between the Debtor and the UCC and approved by the

                  court in January 2020.

   IV.        Clarification of the Court’s Ruling




                                                       5
Case 19-34054-sgj11 Doc 958 Filed 08/13/20                Entered 08/13/20 23:24:31       Page 6 of 15



             In addressing the Movant’s and Joinder Parties’ Motion for Clarification of Ruling, the

   court responds as follows. The court believes that the protocol set forth above is a balanced

   approach and will sufficiently safeguard privileges (of either the Debtor—as to documents not

   related to Estate Causes of Action—or as to Highland Non-Debtor Entities—as to documents

   that may be uniquely privileged as to them) for a myriad of reasons.

      A. The Prospect of Many Communications Involving the In-house Lawyers not Truly Being
         for the Purpose of Obtaining/Providing Legal Assistance.

             First, as is well known, the attorney-client privilege protects communications between

   attorneys and clients from compelled disclosure whenever a communication satisfies the

   following elements: it must be “(1) a communication (2) made between privileged persons (3) in

   confidence (4) for the purpose of obtaining or providing legal assistance for the client.” In re

   Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007), and on remand, 392 B.R. 561,

   588-89 (Bankr. D. Del. 2008). It bears emphasizing that a communication is only privileged if it

   is made “for the purpose of obtaining of providing legal assistance for the client.” Id.

             As the court indicated at the hearing, the court is assuming (based on what it has learned

   in past court proceedings in this case and in the Acis bankruptcy case) that there may be many

   instances when there were communications involving in-house counsel that were not made for

   the purpose of obtaining or providing legal assistance. For instance, in this case and in the Acis

   bankruptcy case, in-house lawyers sometimes seemed to act as business advisors or business

   representatives of the Debtor and the Highland Non-Debtor entities. Business advice and other

   similar communications are not privileged just because those communications were made by a

   lawyer.

      B. The Prospect of In-house Counsel Engaging in Co-Client Representation.




                                                      6
Case 19-34054-sgj11 Doc 958 Filed 08/13/20              Entered 08/13/20 23:24:31           Page 7 of 15



          Second, the court is assuming that there may be many instances where in-house counsel

   engaged in co-client or joint-client representation (again, based on what the court has heard in

   the past regarding numerous intercompany transactions). Thus, where in-house attorneys were

   jointly representing co-clients (e.g., the Debtor and other Highland Non-Debtor Entities) on a

   matter of common interest, documents will be discoverable. See TEX. R. EVID. 503(d)(5). The

   Debtor can see these documents related to joint representation, and the UCC is standing in the

   shoes of the Debtor now, vis-à-vis documents that might be related to Estate Cause of Action. A

   follow up point is noteworthy here: certainly, when former co-clients are adverse in litigation

   contexts, “the default rule is that all communications made in the course of the joint

   representation are discoverable.” Teleglobe, 493 F.3d at 366. The court considers the current

   scenario of the bankruptcy of the Debtor, and the UCC investigating Estate Causes of Action

   against Highland Non-Debtor Entities, to be an adverse litigation context.

      C. The Other In-house Counsel Documents.

          This court acknowledges that communications between an in-house lawyer and a

   Highland Non-Debtor Entity, outside the scope of a joint representation or common interest with

   Highland, may be, and may remain, protected as privileged. The court also acknowledges that

   courts, as a general proposition, typically do not construe the mere sharing of communications

   within the corporate family (or sharing of in-house counsel among members of a corporate

   organization) as a waiver of privilege. However, the court also believes that this principle is not

   absolute. Just as Garner v. Wolfinbarger, 430 F.2d 1093 (5th Cir.1970), cert. denied, 401 U.S.

   974 (1971), allows shareholders of a corporation to invade the corporation’s privilege in order to

   prove fiduciary breaches by those in control of the corporation upon showing “good cause,”

   hypothetically, there could be a situation here where the UCC makes a good faith showing that it




                                                    7
Case 19-34054-sgj11 Doc 958 Filed 08/13/20             Entered 08/13/20 23:24:31          Page 8 of 15



   is appropriate to invade a Highland Non-Debtor Entity’s privilege, if there were fiduciary

   breaches by those in control of the Debtor and of the Highland Non-Debtor Entities. See TEX. R.

   EVID. 503(d)(3). The court also hastens to add that attorney-client privilege melts away in the

   face of serious wrongdoing facilitated by an attorney through the crime/fraud exception. See

   TEX. R. EVID. 503(d)(1).

                                                *****

          These are complex issues. The court is not opining or making a finding on anything at

   this juncture. The court simply found, on July 21, 2020, that the protocol described above

   provides balanced, adequate safeguards, under all the facts and circumstances that have been

   presented to the court. Not only does it seem to provide adequate safeguards, but it avoids the

   unwieldy, expensive, and time-consuming process (proposed by the Highland Non-Debtor

   Entities) of having potentially dozens upon dozens of lawyers review documents for privilege.

   V.     Oral Comments on Which Movant and Joinder Parties Sought Clarification

          The court stated the following during the hearing (see Transcript, DE # 897, at p. 70):

                  2      … But I have been strongly persuaded in

                  3      everything I’ve heard today that there is a very strong chance

                  4      with regard to most of these entities that share legal counsel

                  5      with Highland, and share IT, and servers that we have had a

                  6      waiver of privilege, we have common interest privilege, joint

                  7      privilege, something of that regard to have impaired their

                  8      privilege arguments. So I’m just throwing that out there for

                  9      the benefit of everyone as far as future disputes that there

                  10     might be.




                                                   8
Case 19-34054-sgj11 Doc 958 Filed 08/13/20              Entered 08/13/20 23:24:31         Page 9 of 15



          Again, the court is not opining or making a finding on anything at this juncture. The court

   simply found the protocol proposed/approved will provide balanced and adequate safeguards,

   under all the facts and circumstances that have been presented to the court. The court was also

   expressing some guidance on where it was leaning as far as the likely challenges the Highland

   Non-Debtor Entities might be facing in holding back documents it believes are privileged. The

   court fully appreciates that “waiver” of attorney-client privilege is a tough hurdle. The court

   spoke somewhat interchangeably about “joint privilege,” “common interest privilege,” and

   “waiver.” These are each unique doctrines. It appears quite likely that many documents are going

   to be subject to a joint client privilege. And, of course, the Debtor has waived the attorney-client

   privilege as to its own documents that relate to Estate Causes of Action. The court is not making

   any finding, but merely has observed that there is likely a large universe of documents for which

   there will be no privilege protection and the universe may be even wider, depending on what

   develops in the future.

   VI.    Conclusion

          In closing, the court adds that it has wondered more and more since the hearing, whether

   the three in-house lawyers—Ellington, Leventon, and Surgent—and other inhouse lawyers are

   still advising both the Debtor and the Highland Non-Debtor Entities. If so, the court hopes the

   Independent Directors and newly appointed CEO will analyze (or have thoroughly analyzed)

   this. To put it mildly, it seems like an ethical minefield. How can they go forward advising

   Highland Non-Debtor Entities that are potential targets of avoidance actions belonging to the

   estate? Counsel to a debtor in possession (inclusive of in-house counsel) owes its allegiance to

   the bankruptcy estate. In re Grabill Corp., 113 B.R. 966 (Bankr. N.D. Ill. 1990) (noting counsel

   for a corporation owes duty to corporation and not principals). But a lawyer has fiduciary duties




                                                    9
Case 19-34054-sgj11 Doc 958 Filed 08/13/20              Entered 08/13/20 23:24:31           Page 10 of 15



    to all clients, obviously. How is this going to be navigated in Chapter 11, in a situation where

    certain Non-Debtor Highland Entities are targets? Are the three in-house lawyers representing

    the Non-Debtor Highland Entities in any capacity at this stage? Were they the ones who engaged

    and instructed the outside lawyers representing the Movant and the Joinder Parties? Surely

    (hopefully) they are not calling the shots (i.e., advising the Highland Non-Debtor Entities) on

    resisting production. If so, this is problematic, since this all has consequences for the estate,

    which is supposed to be cooperating with the UCC to enable it to investigate potential Estate

    Causes of Action and recoveries to the estate such as preference and fraudulent transfer actions.

    In addition, what if in-house counsel assisted one or more of the clients (Debtor or Highland

    Non-Debtor Entities) in undertaking certain transactions that are being investigated as

    actionable/avoidable?

            This could escalate to problematic territory in a hurry. The court trusts the Debtor’s

    independent directors and new CEO are scrutinizing the issue of in-house lawyers potentially

    advising both the Debtor and Highland Non-Debtor Entity targets. The court expects to discuss

    this in future hearings.



                                        ### END OF ORDER ###




                                                      10
       Case 19-34054-sgj11 Doc 958 Filed 08/13/20                         Entered 08/13/20 23:24:31                Page 11 of 15
                                               United States Bankruptcy Court
                                                Northern District of Texas
In re:                                                                                                     Case No. 19-34054-sgj
Highland Capital Management, L.P.                                                                          Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0539-3                  User: brielly                      Page 1 of 5                          Date Rcvd: Aug 11, 2020
                                      Form ID: pdf012                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 13, 2020.
aty            +Alan J. Kornfeld,   Pachulski Stang Ziehl & Jones LLPL,    10100 Santa Monica Blvd., 13 Fl,
                 Los Angeles, CA 90067-4003
aty            +Jeffrey N. Pomerantz,   Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monica Blvd., 13th Floor,   Los Angeles, CA 90067-4003

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Jeffrey N. Pomerantz,   Pachulski Stang Ziehl & Jones LLP,
                   10100 Santa Monica Blvd., 13th Floor,   Los Angeles, CA 90067-4003
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 11, 2020 at the address(es) listed below:
              Alyssa Russell    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               alyssa.russell@sidley.com
              Amanda Melanie Rush   on behalf of Interested Party    CCS Medical, Inc. asrush@jonesday.com
              Amy K. Anderson   on behalf of Creditor   Issuer Group aanderson@joneswalker.com,
               lfields@joneswalker.com,kjohnson@joneswalker.com,sbuchanan@joneswalker.com
              Andrew Clubok    on behalf of Interested Party    UBS AG London Branch andrew.clubok@lw.com
              Andrew Clubok    on behalf of Interested Party    UBS Securities LLC andrew.clubok@lw.com
              Annmarie Antoniette Chiarello   on behalf of Creditor    Acis Capital Management GP, LLC
               achiarello@winstead.com
              Annmarie Antoniette Chiarello   on behalf of Creditor    Acis Capital Management, L.P.
               achiarello@winstead.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Global Allocation Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    NexPoint Real Estate Strategies Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Funds II and its series
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Opportunistic Credit Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Income Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Socially Responsible Equity Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Total Return Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Healthcare Opportunities Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland/iBoxx Senior Loan ETF
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Funds I and its series
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    NexPoint Strategic Opportunities Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Merger Arbitrage Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz    on behalf of Interested Party    Highland Fixed Income Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
     Case 19-34054-sgj11 Doc 958 Filed 08/13/20            Entered 08/13/20 23:24:31        Page 12 of 15



District/off: 0539-3          User: brielly               Page 2 of 5                  Date Rcvd: Aug 11, 2020
                              Form ID: pdf012             Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Artoush Varshosaz     on behalf of Interested Party    NexPoint Advisors, L.P.
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz     on behalf of Interested Party    Highland Capital Management Fund Advisors,
               L.P. artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz     on behalf of Interested Party    Highland Small-Cap Equity Fund
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Artoush Varshosaz     on behalf of Interested Party    NexPoint Capital, Inc.
               artoush.varshosaz@klgates.com, Julie.garrett@klgates.com
              Asif Attarwala     on behalf of Interested Party    UBS Securities LLC asif.attarwala@lw.com
              Asif Attarwala     on behalf of Interested Party    UBS AG London Branch asif.attarwala@lw.com
              Bojan Guzina     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bguzina@sidley.com
              Brian Patrick Shaw    on behalf of Creditor Jennifer G. Terry shaw@roggedunngroup.com,
               cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor    Acis Capital Management GP, LLC
               shaw@roggedunngroup.com, cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor    Acis Capital Management, L.P.
               shaw@roggedunngroup.com, cashion@roggedunngroup.com
              Brian Patrick Shaw    on behalf of Creditor Joshua Terry shaw@roggedunngroup.com,
               cashion@roggedunngroup.com
              Bryan C. Assink    on behalf of Interested Party James Dondero bryan.assink@bondsellis.com
              Candice Marie Carson    on behalf of Interested Party    UBS AG London Branch
               Candice.Carson@butlersnow.com
              Candice Marie Carson    on behalf of Interested Party    UBS Securities LLC
               Candice.Carson@butlersnow.com
              Casey William Doherty, Jr.    on behalf of Interested Party    Jefferies LLC
               casey.doherty@dentons.com,
               stephanie.sciba@dentons.com;Docket.General.Lit.DAL@dentons.com;dawn.brown@dentons.com;Melinda.san
               chez@dentons.com
              Chad D. Timmons    on behalf of Creditor    COLLIN COUNTY TAX ASSESSOR/COLLECTOR
               bankruptcy@abernathy-law.com
              Charles Martin Persons, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors cpersons@sidley.com
              David Neier     on behalf of Creditor    Frank Waterhouse, Scott B. Ellington, Isaac Leventon, Jean
               Paul Sevilla, Hunter Covitz and Thomas Surgent dneier@winston.com,
               dcunsolo@winston.com;david-neier-0903@ecf.pacerpro.com
              David G. Adams    on behalf of Creditor    United States (IRS) david.g.adams@usdoj.gov,
               southwestern.taxcivil@usdoj.gov;dolores.c.lopez@usdoj.gov
              David Grant Crooks    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              David Grant Crooks    on behalf of Creditor    PensionDanmark Pensionsforsikringsaktieselskab
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              David Grant Crooks    on behalf of Debtor    Highland Capital Management, L.P.
               dcrooks@foxrothschild.com, etaylor@foxrothschild.com,jsagui@foxrothschild.com,
               plabov@foxrothschild.com,jmanfrey@foxrothschild.com
              Dennis M. Twomey    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               dtwomey@sidley.com
              Edmon L. Morton    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               emorton@ycst.com
              Edwin Paul Keiffer    on behalf of Creditor    Hunter Mountain Investment Trust
               pkeiffer@romclaw.com, bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Beacon Mountain, LLC pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Atlas IDF, GP, LLC pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Rand PE Fund Management, LLC pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Atlas IDF, LP pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Rand PE Fund I, LP pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    John Honis pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Interested Party    Hunter Mountain Trust pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Edwin Paul Keiffer    on behalf of Creditor    Rand Advisors, LLC pkeiffer@romclaw.com,
               bwallace@romclaw.com
              Elizabeth Weller     on behalf of Creditor    Rockwall CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Grayson County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Kaufman County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Dallas County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
     Case 19-34054-sgj11 Doc 958 Filed 08/13/20            Entered 08/13/20 23:24:31        Page 13 of 15



District/off: 0539-3          User: brielly                Page 3 of 5                  Date Rcvd: Aug 11, 2020
                              Form ID: pdf012              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Elizabeth Weller     on behalf of Creditor    Coleman County TAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Upshur County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Allen ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Irving ISD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Tarrant County dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Elizabeth Weller     on behalf of Creditor    Fannin CAD dallas.bankruptcy@publicans.com,
               dora.casiano-perez@lgbs.com;Melissa.palo@lgbs.com
              Gregory Getty Hesse    on behalf of Spec. Counsel    Hunton Andrews Kurth LLP ghesse@HuntonAK.com,
               amckenzie@HuntonAK.com;tcanada@HuntonAK.com;creeves@HuntonAK.com
              Gregory V. Demo    on behalf of Debtor   Highland Capital Management, L.P. gdemo@pszjlaw.com,
               jo’neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;jpomerantz@pszjlaw.com
              Gregory V. Demo    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               gdemo@pszjlaw.com,
               jo’neill@pszjlaw.com;ljones@pszjlaw.com;jfried@pszjlaw.com;jpomerantz@pszjlaw.com
              Holland N. O’Neil    on behalf of Spec. Counsel    Foley Gardere, Foley & Lardner LLP
               honeil@foley.com, jcharrison@foley.com;acordero@foley.com
              J. Seth Moore    on behalf of Creditor   Siepe, LLC smoore@ctstlaw.com, jsteele@ctstlaw.com
              Jaclyn C. Weissgerber    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors bankfilings@ycst.com, jweissgerber@ycst.com
              Jared M. Slade    on behalf of Interested Party    NexBank jared.slade@alston.com
              Jason Alexander Enright    on behalf of Creditor    Acis Capital Management, L.P.
               jenright@winstead.com
              Jason Alexander Enright    on behalf of Creditor    Acis Capital Management GP, LLC
               jenright@winstead.com
              Jason Patrick Kathman    on behalf of Creditor Patrick Daugherty jkathman@pronskepc.com,
               gpronske@pronskepc.com;lvargas@pronskepc.com;admin@pronskepc.com;mclontz@pronskepc.com
              Jason S. Brookner    on behalf of Creditor    Gray Reed & McGraw LLP jbrookner@grayreed.com,
               lwebb@grayreed.com;acarson@grayreed.com
              Jeffrey Kurtzman     on behalf of Creditor    BET Investments II, L.P. kurtzman@kurtzmansteady.com
              Jeffrey Nathan Pomerantz    on behalf of Debtor    Highland Capital Management, L.P.
               jpomerantz@pszjlaw.com
              John A. Morris    on behalf of Debtor   Highland Capital Management, L.P. jmorris@pszjlaw.com
              John J. Kane    on behalf of Creditor   CLO Holdco, Ltd. jkane@krcl.com,
               ecf@krcl.com;jkane@ecf.courtdrive.com
              John Y. Bonds, III    on behalf of Interested Party James Dondero john@bondsellis.com,
               joyce.rehill@bondsellis.com
              Jonathan T. Edwards    on behalf of Interested Party    NexBank jonathan.edwards@alston.com
              Joseph E. Bain    on behalf of Creditor    Issuer Group JBain@joneswalker.com,
               kvrana@joneswalker.com;msalinas@joneswalker.com
              Juliana Hoffman     on behalf of Debtor    Highland Capital Management, L.P. jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Financial Advisor    FTI Consulting, Inc. jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Interested Party    UBS Securities LLC jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Interested Party    UBS AG London Branch jhoffman@sidley.com,
               txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Juliana Hoffman     on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jhoffman@sidley.com, txefilingnotice@sidley.com;julianna-hoffman-8287@ecf.pacerpro.com
              Kimberly A. Posin    on behalf of Interested Party    UBS Securities LLC kim.posin@lw.com,
               colleen.rico@lw.com
              Kimberly A. Posin    on behalf of Interested Party    UBS AG London Branch kim.posin@lw.com,
               colleen.rico@lw.com
              Larry R. Boyd    on behalf of Creditor   COLLIN COUNTY TAX ASSESSOR/COLLECTOR
               lboyd@abernathy-law.com, ljameson@abernathy-law.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    VineBrook Homes, Trust, Inc.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    MGM Holdings, Inc.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Partners, LLC
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    Nexpoint Real Estate Capital, LLC
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Hospitality Trust
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors VII, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors VI, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors VIII,
               L.P. lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
     Case 19-34054-sgj11 Doc 958 Filed 08/13/20            Entered 08/13/20 23:24:31        Page 14 of 15



District/off: 0539-3          User: brielly                Page 4 of 5                  Date Rcvd: Aug 11, 2020
                              Form ID: pdf012              Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors V, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors IV, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors II, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Advisors III, L.P.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Residential Trust, Inc.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Real Estate Finance Inc.
               lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Lauren Kessler Drawhorn    on behalf of Interested Party    NexPoint Multifamily Capital Trust,
               Inc. lauren.drawhorn@wickphillips.com, samantha.tandy@wickphillips.com
              Laurie A. Spindler    on behalf of Creditor    Dallas County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Grayson County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Kaufman County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Irving ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Tarrant County Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    City of Allen Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Laurie A. Spindler    on behalf of Creditor    Allen ISD Laurie.Spindler@lgbs.com,
               Dora.Casiano-Perez@lgbs.com
              Linda D. Reece    on behalf of Creditor    Garland ISD lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor    City of Garland lreece@pbfcm.com
              Linda D. Reece    on behalf of Creditor    Wylie ISD lreece@pbfcm.com
              Lisa L. Lambert    on behalf of U.S. Trustee    United States Trustee lisa.l.lambert@usdoj.gov
              Mark A. Platt    on behalf of Interested Party    Redeemer Committee of the Highland Crusader Fund
               mplatt@fbtlaw.com, aortiz@fbtlaw.com
              Martin A. Sosland    on behalf of Interested Party    UBS Securities LLC
               martin.sosland@butlersnow.com, ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
              Martin A. Sosland    on behalf of Interested Party    UBS AG London Branch
               martin.sosland@butlersnow.com, ecf.notices@butlersnow.com,velvet.johnson@butlersnow.com
              Matthew A. Clemente    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               mclemente@sidley.com, matthew-clemente-8764@ecf.pacerpro.com;efilingnotice@sidley.com
              Megan Young-John     on behalf of Creditor    Issuer Group myoung-john@porterhedges.com
              Melissa S. Hayward    on behalf of Debtor    Highland Capital Management, L.P.
               MHayward@HaywardFirm.com, mholmes@HaywardFirm.com
              Michael I. Baird    on behalf of Creditor    Pension Benefit Guaranty Corporation
               baird.michael@pbgc.gov, efile@pbgc.gov
              Michael I. Baird    on behalf of Interested Party    Pension Benefit Guaranty Corporation
               baird.michael@pbgc.gov, efile@pbgc.gov
              Michael Scott Held    on behalf of Creditor    Crescent TC Investors, L.P. mheld@jw.com,
               lcrumble@jw.com
              Michelle E. Shriro    on behalf of Interested Party    California Public Employees Retirement
               System (CalPERS) mshriro@singerlevick.com, scotton@singerlevick.com;tguillory@singerlevick.com
              Nicole Skolnekovich     on behalf of Interested Party    Hunton Andrews Kurth LLP
               nskolnekovich@hunton.com, plozano@huntonak.com;astowe@huntonak.com;creeves@huntonak.com
              Paige Holden Montgomery    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors pmontgomery@sidley.com
              Paul Richard Bessette    on behalf of Interested Party    Highland CLO Funding, Ltd.
               pbessette@KSLAW.com,
               ccisneros@kslaw.com;jworsham@kslaw.com;kbryan@kslaw.com;jcarvalho@kslaw.com;rmatsumura@kslaw.com
              Penny Packard Reid    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               preid@sidley.com, txefilingnotice@sidley.com;penny-reid-4098@ecf.pacerpro.com;ncade@sidley.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management, L.P.
               plamberson@winstead.com
              Phillip L. Lamberson    on behalf of Creditor    Acis Capital Management GP, LLC
               plamberson@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management, L.P. rpatel@winstead.com,
               dgalindo@winstead.com;achiarello@winstead.com
              Rakhee V. Patel    on behalf of Creditor    Acis Capital Management GP, LLC rpatel@winstead.com,
               dgalindo@winstead.com;achiarello@winstead.com
              Ryan E. Manns    on behalf of Interested Party    UBS AG London Branch
               ryan.manns@nortonrosefulbright.com
              Ryan E. Manns    on behalf of Interested Party    UBS Securities LLC
               ryan.manns@nortonrosefulbright.com
              Sean M. Beach    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               bankfilings@ycst.com, sbeach@ycst.com
              Shawn M. Christianson    on behalf of Creditor    Oracle America, Inc. schristianson@buchalter.com,
               cmcintire@buchalter.com
     Case 19-34054-sgj11 Doc 958 Filed 08/13/20            Entered 08/13/20 23:24:31        Page 15 of 15



District/off: 0539-3          User: brielly               Page 5 of 5                  Date Rcvd: Aug 11, 2020
                              Form ID: pdf012             Total Noticed: 2


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Thomas M. Melsheimer    on behalf of Creditor   Frank Waterhouse, Scott B. Ellington, Isaac
               Leventon, Jean Paul Sevilla, Hunter Covitz and Thomas Surgent tmelsheimer@winston.com,
               tom-melsheimer-7823@ecf.pacerpro.com
              United States Trustee    ustpregion06.da.ecf@usdoj.gov
              Zachery Z. Annable    on behalf of Debtor   Highland Capital Management, L.P.
               zannable@haywardfirm.com
              Zachery Z. Annable    on behalf of Other Professional   Hayward & Associates PLLC
               zannable@haywardfirm.com
                                                                                             TOTAL: 142
